department of the treasury internal_revenue_service washington d c oo mar uniform issue list ep rat oo tax_exempt_and_government_entities_division - legend company a company b ‘company c amount m amount n date e date f date g plan x january december this is in response to your request dated date submitted by your authorized representatives in which you request a waiver of the 60-day rollover period contained in sec_402 of the internal_revenue_code the code january correspondence dated october and february january supplemented the request the following facts and representations have been submitted under penalty of perjury in support of the ruling requested february _ page you age represent that as a result of your termination of employment with company you received a distribution of your account balance including a plan_loan offset for an unpaid loan of amount m from plan x you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was a result of lack of advice and miscommunication with respect to the treatment of amount m from plan x as-an eligible_rollover_distribution you were an employee of company a a subsidiary of company b plan statements of you took out a loan totaling your account indicate that during the first quarter of amount m from plan x a defined_contribution_plan described in sec_401 of the code subsequently on date e you terminated your employment with company a although you were not able to furnish to us copies of company a's correspondence to you you represent that you were afforded an opportunity to repay the loan in order to avoid amount m being treated as a loan offset you attempted to repay amount m by itis represented that according to company sending a check for amount m to plan x a you did not repay the loan by the date required and company a returned amount m to you accordingly amount m was treated as a plan_loan offset when you received a distribution of your total account balance on date f you deposited amount m a non-ira certificate of deposit with company c you received two form 1099s one for amount m representing the loan offset amount and another for amount n on date g you timely rolled representing the balance of the funds in plan x over amount n based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount m contained in sec_402of the code in this instance sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee ina qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan - that the secretary may sec_402 of the code provides in relevant part waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code into an ira but did not rollover amount m in page a sec_401 a provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities sec_1 c q a of the regulations provides in relevant part that a distribution of a plan_loan_offset_amount is an eligible_rollover_distribution which may be rolled over to an eligible_retirement_plan within the 60-day period under sec_401 of the code rev_proc 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed bya foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred amount m as a plan_loan offset was eligible to be rolled over within days of the distribution of your account balance from plan x you have not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected your ability to timely roll over amount m or any portion thereof to an jra no documentation was submitted that you intended to rollover amount m you assert that you were unaware of the rollover option for this offset and were not advised of your ability to do so however you did timely roll over amount n to an ira thus you were aware of the 60-day rollover period and the ability to seek advice as to the eligibility of amount m for rollover was at all times within your control therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling has been sent to your authorized representatives in accordance with a power_of_attorney on file with this office - page if vou wish to inquire about this ruling please contact please address all correspondence to se t ep ra t id at sincerely yours v een es manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
